IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Oakcliffe Community Organization,                   :
Oakland Planning and Development                    :
Corporation, Joan Dickerson,                        :
David Panasiuk, Millie Sass and                     :
Elena Zaitsoff,                                     :
                  Appellants                        :
                                                    :
               v.                                   :
                                                    :
Zoning Board of Adjustment                          :
of the City of Pittsburgh and the                   :   No. 813 C.D. 2017
City of Pittsburgh                                  :   Argued: February 5, 2018


BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                                 FILED: March 13, 2018


               Oakcliffe       Community         Organization,        Oakland       Planning       and
Development Corporation, Joan Dickerson, David Panasiuk, Millie Sass and Elena
Zaitsoff (collectively, Objectors) appeal from the order of the Court of Common
Pleas of Allegheny County (trial court), dated May 9, 2017, which affirmed the
decision of the Zoning Board of Adjustment (Board) of the City of Pittsburgh (City)
determining that the two-unit use of the subject property may continue.1 We reverse.

       1
        For context, the parties in this zoning appeal refer to three different iterations of the City’s
Zoning Code. The current version was effective February 26, 1999 (1999 Zoning Code). 1999
Zoning Code § 901.05. The current iteration amended and reenacted in its entirety the City’s
               Andrew and Nicole Redlinger (Applicants) are the owners of property
located at 3202 Niagara Street (Property) in the South Oakland neighborhood of the
City. Board’s Findings of Fact (F.F.) No. 1. The Property is currently located in a
R1A-VH (Residential Single-Unit Attached, Very-High Density) zoning district. Id.
The Property measures 25 feet by 200 feet (5,000 sq. ft.) and is improved with a
3,200 square-foot, three-story building. Id. at No. 2. The building contains six
bedrooms, two kitchens, two bathrooms, two furnaces and one electric meter. Id. at
No. 4. There are three off-street parking spaces located at the rear of the building.
Id.
               On October 13, 2015, Applicants filed an application with the Board
seeking “continued use of structure as two family dwelling” (Application).
Reproduced Record (R.R.) at 27a-28a; Certified Record (C.R.), Exhibit (Ex.) 4. On
January 21, 2016, the Board held a public hearing at which it took evidence from
Mr. Redlinger and from people who opposed the Application, some of whom are
Objectors.


zoning code that was effective May 10, 1958 (1958 Zoning Code). 1999 Zoning Code § 901.06.
Prior to the 1958 Zoning Code, the operative zoning code was effective August 9, 1923 (1923
Zoning Code). See Supplemental Reproduced Record (S.R.R.) at 1b. The zoning codes were not
submitted into evidence at the zoning hearing. Pursuant to an order of this Court, the City and the
Board (Appellees) filed copies of the various versions of the Zoning Code with this Court. See
S.R.R. This Court may take judicial notice of ordinances. 42 Pa. C.S. § 6107.
        The City’s current 1999 Zoning Code defines “Two-Unit Residential” as “the use of a
zoning lot for two dwelling units that are contained within a single building.” 1999 Zoning Code
§ 911.02. The 1999 Zoning Code defines “dwelling unit” as:
                a building or portion thereof designed and used for residential
                occupancy by a single family and that includes exclusive sleeping,
                cooking, eating and sanitation facilities. Buildings with more than
                one (1) set of cooking facilities are considered to contain multiple
                dwelling units unless the additional cooking facilities are clearly
                accessory, such as an outdoor grill.
1999 Zoning Code § 926 (Definition #72).
                                                2
             At the hearing, Mr. Redlinger testified that he purchased the Property
in April 2015 and began to “rehab” it when he became aware that the City prohibits
more than three unrelated people from living together in a single-family home.
Notes of Testimony (N.T.) at 5. Mr. Redlinger stated that the “property is a single-
family home” and that “[i]t’s the largest single-family home in that whole area of
south Oakland.” Id. When the Board chairwoman questioned Mr. Redlinger as to
whether he was stating that it was always a single-family home with no separation,
Mr. Redlinger referred to an affidavit by Nancy J. Norkus (Affidavit), from whom
he purchased the Property. Id. at 5-6. Referring to the Affidavit, he stated that Ms.
Norkus’ grandmother owned the property for many decades and lived on the first
floor. Id. He also stated, “[f]or many decades her grandmother lived on the first
floor, rented out the second and third floor. So for many, many decades it was used
as a multi-unit.” Id. at 6-7. He stated that there were two kitchens, one on the first
floor and another on the second floor, and that those existed when he purchased the
Property. Id. at 6. Mr. Redlinger also provided photos of the Property taken during
his initial walkthrough when he purchased the property, showing a kitchen and bath
on the first floor and a kitchen and bath on the second floor. C.R., Ex. A-2, Appendix
(App.) C; C.R., Ex. 14; see F.F. No. 7.
             When asked if there is an interior separation between the units, Mr.
Redlinger replied, “[n]ot anymore.” N.T. at 7. When questioned whether his intent
was to have separate units or to have sufficient space for six unrelated adults, Mr.
Redlinger explained that his “intent is to put it to what it was for many decades back
to what, you know, as a multi-unit, that there would be living on the first floor, and
then living on the second and third floor.” Id. at 9. When questioned whether there
were separate utilities, Mr. Redlinger explained that when he had the gas and electric


                                          3
utilities put into his name, they said “Niagara Street Floor 1.” Id. He asked the
utility companies about it and was told that at one time the utilities would have been
billed “differently.” Id. at 9-10. Mr. Redlinger also stated that there were two
separate furnaces and ductwork but only one electric service. Id. at 10. He also
explained that two furnaces are needed to heat the home because it is such a large
home. Id. at 11.
               The two-page Affidavit was submitted as evidence. C.R., Ex. A-2,
App. B; R.R. at 49a-50a. The first page is a pre-printed City form that asks questions
to which Ms. Norkus responded: that she is personally acquainted with the Property
“from 1954 to 2015”; that the building has been occupied as “multi-unit”; that there
are “two” dwelling units within the building; and that she regards the occupancy to
be a “rooming house.” R.R. at 49a. On the second page, which is a typewritten
statement, Ms. Norkus stated that her mother is the former owner of the Property
and that prior to her mother’s ownership, her mother’s parents owned the Property.
R.R. at 50a. Ms. Norkus stated that she, her parents and her brother lived on the
second floor since the late 1960s and that her grandmother lived on the first floor. 2
Id. She stated that the first floor had a kitchen, a bath, and other rooms, and that the
second floor had a separate kitchen and bath, and there were additional rooms on the
second and third floors. Id. She stated that prior to her family moving in, her
grandmother used the Property as a two-family dwelling, with her grandmother
living on the first floor and others living on the second and third floors. Id.
               David Panasiuk, who has lived in the neighborhood and serves as
president of the Oakcliffe Community Organization, appeared and submitted a letter
and petition expressing opposition to the use of the Property as two units. F.F. No.


      2
          We note the Affidavit does not state when their occupancy ended.
                                               4
8; N.T. at 14-15, 17; R.R. at 72a-75a. Mr. Panasiuk asserted that although the
structure has two kitchens and two bathrooms, it was never truly used for two units;
that other single family homes in the area have two kitchens; and that the two-unit
use would have a negative impact on the surrounding neighborhood. F.F. No. 8.
Mr. Panasiuk asserted that members of the same family lived in any “dual units” that
were in the Property. N.T. at 15-16. Mr. Panasiuk admitted that he has not been in
the Property since he was a child and that he was basing his assumptions on the
house next door. Id. at 16-17.
              Millie Sass, who lives in the neighborhood, also testified. N.T. at 18.
She objected to any change from a single home to two units. Id. at 19. She admitted
that she has never been in the Property, but stated she observed one gas meter, one
electric meter and one water meter on the Property. Id.
              Wanda Wilson, a neighboring property owner representing the Oakland
Planning and Development Corporation, appeared and opposed the proposed use.
F.F. No. 9; N.T. at 28; R.R. at 76a.
              Caroline Mitchell, a retired attorney who formerly lived in South
Oakland and who continues to volunteer with Oakland community groups, also
appeared to oppose the two-unit use. N.T. at 32, 34. Ms. Mitchell submitted
information from historic Polk directories3 and census records demonstrating past
residents of the Property. F.F. No. 10. The records indicate that a number of related
individuals resided at the Property over the years and that at various points, only one
phone number was listed for the Property. Id.; N.T. at 22-25. Ms. Mitchell also
submitted records purporting to show the chain of title from Ms. Norkus’

       3
        The Polk directory appears to be a list of property addresses and names associated with
each address. See R.R. at 60a, 62a-63a.


                                              5
grandmother to her mother, Lucille Norkus, and that Lucille Norkus died on
September 24, 2009.      See N.T. at 21-22.     Ms. Mitchell also offered records
purporting to show that the house on the Property was vacant from 2013 to 2015.
See N.T. at 26. Ms. Mitchell objected to the Affidavit, stating it was hearsay, and
she also requested that the hearing be continued in order to bring in Ms. Norkus to
testify. N.T. at 27. The chairwoman stated that the Board was not going to subpoena
anyone. N.T. at 27; see also N.T. at 33.
             On April 14, 2016, the Board issued its written decision. The Board
concluded that Ms. Mitchell lacked standing to participate in the proceeding because
she is a resident of Squirrel Hill and does not own property proximate to the
Property. Board’s Conclusions of Law (C.L.) No. 2. The Board denied Ms.
Mitchell’s request to subpoena Ms. Norkus. C.L. No. 3. The Board concluded that
the two-unit use of the Property is a legal pre-existing nonconformity which has not
been abandoned and may continue. C.L. No. 9. Although the Board’s decision
indicated that Applicants sought only a “Review” under section 911.04 of the 1999
Zoning Code for a “continued use of structure as two family dwelling,” Board’s
Decision at 1, the Board concluded that the proposed use could also be approved
under the use variance standards. C.L. No. 11. Ultimately, the Board decided “[t]he
two-unit use of the Subject Property may continue, subject to the condition that the
Applicant[s] provide at least two off-street parking spaces.” Board’s Decision at 4.
             Objectors filed a timely appeal from the Board’s decision with the trial
court, and the City intervened. See C.R., Docket Entries at 2. The trial court did not
take any additional evidence, and the parties submitted briefs for the trial court’s
review. See id. Thereafter, the trial court issued an opinion and order affirming the




                                           6
Board’s decision and dismissing Objectors’ appeal. Objectors now appeal to this
Court.
              Before this Court, Objectors raise a number of questions which are
condensed and reordered as follows.              (1) Did the Board err by granting a
nonconforming use permit based on hearsay? (2) Was there a lawful pre-existing
two-family use (i.e., a legal non-conforming use) in existence on the date of a change
in the Zoning Code and does such use continue to the present? (3) If there was a
legal nonconforming use, was that use abandoned? (4) Did the Board err in granting
a use variance?
              Where, as here, the trial court does not take additional evidence, this
Court’s review is limited to determining whether the Board committed an error of
law or an abuse of discretion. See Valley View Civic Ass’n v. Zoning Bd. of
Adjustment, 462 A.2d 637, 639 (Pa. 1983). A zoning board abuses its discretion
“only if its findings are not supported by substantial evidence.”4 Id. at 640. We are
mindful that this Court may not substitute its interpretation of the evidence for that
of the Board. Tidd v. Lower Saucon Twp. Zoning Hearing Bd., 118 A.3d 1, 13 (Pa.
Cmwlth. 2015). Further, the Board is the sole judge of the credibility of witnesses
and the weight afforded their testimony. Id.
              Under the current 1999 Zoning Code, a nonconforming use is a use
“which does not comply with the use regulations of the zoning district in which such
use is located, but which complied with the use regulations in effect at the time the
use was established.”        1999 Zoning Code § 926 (Definition #152).                  “A
nonconforming use which has a valid Certificate of Occupancy and lawfully

         4
         Substantial evidence is such evidence a reasonable mind might accept as adequate to
support a conclusion. Valley View, 462 A.2d at 640.

                                             7
occupies a structure or vacant site on the date that it becomes nonconforming may
be continued as long as it remains otherwise lawful . . . .”5 1999 Zoning Code §
921.02. The burden of establishing that a nonconforming use lawfully exists is on
the property owner. 1999 Zoning Code § 921.01.F; see Lamar Advantage GP Co.
v. Zoning Hearing Bd. of Adjustment of City of Pittsburgh, 997 A.2d 423, 438 (Pa.
Cmwlth. 2010).
               A nonconforming use creates a vested right in the landowner. Pappas
v. Zoning Bd. of Adjustment of Philadelphia, 589 A.2d 675, 676 (Pa. 1991).
Importantly, however, this Court has emphasized:


               [t]he right to maintain a nonconforming use is only
               available for uses that were lawful when they came into
               existence and which existed when the ordinance took
               effect. It is the burden of the party proposing the existence
               of such a use to establish both its existence and legality
               before the enactment of the ordinance at issue. “This
               burden includes the requirement of conclusive proof by
               way of objective evidence of the precise extent, nature,
               time of creation and continuation of the alleged
               nonconforming use.”

               “The manner of use and the dates of its existence are
               questions of fact on which a reviewing court defers to the
               fact-finder; however, the legality of a use is a question of
               law over which our review is plenary.”



       5
          One of Objectors’ arguments is that an occupancy permit would have been required under
the 1923, 1958 and 1999 Zoning Codes and that occupancy without the required occupancy
permits is not a lawful use. At the hearing, Ms. Mitchell stated that she checked the Property’s
records, and that from 1940 through 2015, no one applied for an occupancy permit for the Property.
N.T. at 24. Because of our disposition, we need not address the question of what effect the lack
of a certificate of occupancy has with regard to the question of whether there was a lawful pre-
existing nonconforming use.
                                                8
Lamar Advantage, 997 A.2d at 438 (emphasis in original omitted) (citations omitted)
(emphasis added).
               Objectors argue that there is not substantial evidence to establish that
there was a lawful pre-existing nonconforming use on the date of the change in the
zoning code and that the use continues. In particular, Objectors contend that
Applicants failed to establish that the two-family occupancy use existed lawfully
under either the 1923 or 1958 Zoning Code in order to allow its nonconforming
status to continue under the current 1999 Zoning Code. Objectors contend that there
is only direct evidence that there were two kitchens and two baths existing at the
time of Applicants’ purchase of the Property in 2015. Objectors contend that the
Board’s finding regarding the creation and existence of a two-unit use and the
continuation of that use is based only on the Affidavit. Objectors argue that the
Affidavit cannot serve as substantial evidence to support the Board’s determination
because it is hearsay.6
               The City and the Board (Appellees), on the other hand, argue that there
was substantial evidence that a two-unit residential use lawfully pre-existed the
enactment of the 1958 Zoning Code.7 Appellees argue that the Board did not err in

       6
          Objectors additionally argue that the Board’s reliance on the Affidavit was erroneous
because it was in violation of the Board’s hearing notice, which states, “[l]etters or petitions are
not accepted; therefore, your presence is required to present testimony.” R.R. at 40a. Objectors
maintain, therefore, that all testimony must be in person. Objectors failed to raise this argument
before the Board; therefore, it is waived. See Society Created to Reduce Urban Blight v. Zoning
Bd. of Adjustment, 804 A.2d 116, 119 (Pa. Cmwlth. 2002).
        Objectors also argue that the Board denied their request to subpoena Ms. Norkus and in
doing so, the Board denied Objectors a right to cross examine Ms. Norkus and denied them due
process. We need not address this issue. Because of our disposition, the deprivation of due
process, if any, is moot.

       7
         Appellees’ argument appears to concede that the two-unit use of the Property was also
prohibited, and thus nonconforming, under the 1958 Zoning Code. Indeed, when questioned at

                                                 9
admitting the Affidavit, but acknowledge that this Court has held that an
adjudication cannot be founded entirely on hearsay.                     Appellees’ Brief at 23.
Appellees contend that the Board did not rely solely on the Affidavit and that the
Affidavit merely supplements substantial record evidence of a legal nonconforming
use.8 Id. at 24.
               The Board found that the building at issue was constructed in
approximately 1900, and that it contains six bedrooms, two kitchens, two bathrooms,
two furnaces and one electric meter. F.F. Nos. 2, 4. In addressing Applicants’
photographs taken during Mr. Redlinger’s walk-through when he purchased the
Property in 2015, the Board stated that the photographs demonstrated the “historic
condition” of the Property, “including the separate kitchens, two furnaces and
separate bathrooms.” F.F. No. 7. The Board also found that “[t]he Applicant
submitted an [A]ffidavit from Nancy J. Norkus, who owned[9] the [P]roperty from
1954 to 2015 and who averred that the structure had been used for two units during
that time.” F.F. No. 6. The Board credited Applicants’ evidence. C.L. No. 9. Thus,


oral argument regarding under what Zoning Code Appellees claim the use was legal and
conforming, Appellees’ counsel stated the 1923 Zoning Code. Objectors disagree that the use
complied with the 1923 Zoning Code.
       8
          Appellees also point to the current 1999 Zoning Code definition of “dwelling unit” and
“family” to argue that the use is a two-unit residential use, in particular, because two kitchens exist.
Appellees’ Brief at 17-19; see n.1, supra. However, the definitions that are relevant for Applicants
to establish that the use is a legal nonconforming use are not those contained in the 1999 Zoning
Code. The two-unit use is not a permitted use of the Property under the current 1999 Zoning Code.
See F.F. No. 1; 1999 Zoning Code § 911.02. Therefore, Applicants must establish that the use was
legal at some time prior to the enactment of the current 1999 Zoning Code; this burden includes
establishing the nature of the use and when the use was created. See Lamar Advantage. Thus, the
relevant definitions are those contained in the operative zoning code under which Applicants claim
the use was legal, i.e., the 1923 Zoning Code.
       9
         We note the Affidavit does not state that Ms. Norkus herself owned the Property, only
that she was familiar with it.
                                                  10
the Board found that a two-unit use was created in 1954 and continued to 2015.
Because the Board’s finding regarding the creation, nature, extent and continuation
of the use is based on the Affidavit, we must address Objectors’ arguments
concerning the Affidavit and whether there is substantial evidence to support the
Board’s findings.
              An out-of-court statement offered to prove the truth of the matter
asserted, such as an affidavit, is hearsay. Pa. R.E. 801(c); see In re Farnese, 948
A.2d 215 (Pa. Cmwlth. 2008). However, the formal rules of evidence do not apply
in local zoning board hearings. Zitelli v. Zoning Hearing Bd. of Borough of Munhall,
850 A.2d 769, 771 n.2 (Pa. Cmwlth. 2004). “[A]ll relevant evidence of reasonably
probative value may be received.” 2 Pa. C.S. § 554. Nonetheless, while “‘local
agencies are not bound by technical rules of evidence, findings based solely on
hearsay cannot stand.’” 1400 N. Third St. Enterprises, Inc. v. City of Harrisburg
License & Tax Appeal Bd., 175 A.3d 450, 454 n.7 (Pa. Cmwlth. 2017) (emphasis in
original) (quoting Goodman v. Commonwealth, 511 A.2d 274, 277 (Pa. Cmwlth.
1986)); see also McCarthy v. Philadelphia Civil Serv. Comm’n, 339 A.2d 634, 636
(Pa. Cmwlth. 1975), aff’d, 424 U.S. 645 (1976) (stating that in a local agency
proceeding, hearsay evidence can be admitted, but that an adjudication cannot be
founded entirely on hearsay). Further, in the zoning context, this Court has stated
that even where hearsay is introduced into evidence without objection, the hearsay
statement must be sufficiently corroborated by other evidence in order to be
considered competent evidence.10 See Lake Adventure Cmty. Ass’n, Inc. v. Dingman
Twp. Zoning Hearing Bd., 79 A.3d 708, 715 n.4 (Pa. Cmwlth. 2013).
       10
         Ms. Mitchell objected to the Affidavit on hearsay grounds, N.T. at 26-27; however, the
Board, in its decision, determined that Ms. Mitchell lacked standing to participate in the
proceeding, C.L. No. 2. We need not address whether her lack of standing makes it as though no

                                              11
               After review of the record, we conclude that there is no corroborating
evidence to establish that there was a legal pre-existing nonconforming use that
predated the current 1999 Zoning Code. As stated, Applicants had the burden to
establish the precise extent, nature, time of creation and continuation of the alleged
nonconforming use. See Lamar Advantage, 997 A.2d at 438. Although Applicants
submitted photographs of the Property, including the separate kitchens and
bathrooms, these photographs do not corroborate the Affidavit for the relevant time
period. Indeed, Mr. Redlinger testified that the photographs depicted the Property
at the time of purchase in 2015. However, there must be testimony to corroborate
the Affidavit’s evidence of the use of the Property at the time when the prohibitory
zoning code took effect and the two-unit use became a prohibited use under that
zoning code. In other words, these photographs do not corroborate the use during a
time prior to the adoption of the 1958 Zoning Code. Appellees also point to census
records from 1940 which they assert demonstrate that two unrelated families were
living in the Property in 1940. Appellees’ Brief at 22. Additionally, Appellees point
to the Polk directories which list two names in 1940, two names in 1956 and three
names in 1957, id., and they maintain that Ms. Mitchell conceded that two separate
families occupied the Property in 1940 and 1956, id. at 26. However, these
documents do not corroborate the nature of the use at the time of the enactment of
the 1958 Zoning Code, May 10, 1958. Additionally, neither the census records nor
the Polk directories corroborate the requisite continuity of the use. Because there is
not corroborating evidence to support any statements in the Affidavit regarding the
extent, nature, time of creation and continuation of the alleged nonconforming use,

objection was made. Even treating the Affidavit as if it were admitted without any objection, it
can support a finding of the Board only if it is sufficiently corroborated by competent evidence in
the record. See Lake Adventure Cmty. Ass’n, Inc. v. Dingman Twp. Zoning Hearing Bd., 79 A.3d
708, 715 n.4 (Pa. Cmwlth. 2013).
                                                12
there is a lack of substantial evidence to support the findings. See Lake Adventure.
The lack of substantial evidence to support the Board’s findings is an abuse of
discretion. See Valley View.
              Additionally, Applicants failed to present any evidence regarding the
nature of the use and its relation to the 1923 Zoning Code, the Zoning Code under
which Appellees argue the use was permitted. It was Applicants’ burden to establish
that the two-unit use was both in existence and was lawful before the enactment of
the zoning code under which the two-unit use was prohibited.                       See Lamar
Advantage, 997 A.2d at 438; Moros v. City of Pittsburgh, Zoning Bd. of Adjustment,
527 A.2d 1117, 1119 (Pa. Cmwlth. 1987). However, Applicants failed to present
any evidence to establish the zoning status of the Property under the zoning code
under which Applicants claim the use was permitted. Indeed, Applicants did not
even present any evidence to establish in which zoning district the Property was
located under the 1923 Zoning Code and did not present any evidence regarding
compliance with that Code. Applicants’ failure to address the relation of the 1923
Zoning Code to the Property in question is fatal as matter of law.11 See Moros.
              Furthermore, because Applicants failed to establish that the two-unit
use was a lawful pre-existing nonconforming use that continued, we need not
address Objectors’ argument that the use was abandoned.
              Lastly, Objectors argue that the Board erred by granting a use variance.
Appellees, however, admit that the Board did not expressly grant a use variance.
Appellees’ Brief at 8. Additionally, Applicants did not apply for a use variance, but
rather sought a continued use of a structure as a two-family dwelling requiring


       11
          Even if Applicants were to claim the use was permitted under the 1958 Zoning Code,
Applicants also failed to present any evidence concerning the zoning status of the Property under
that Code.
                                               13
review under Section 911.04 of the 1999 Zoning Code. See Application, C.R., Ex.
4; N.T. at 3. Thus, we need not address Objectors’ argument that the Board erred
by granting a use variance.
               Accordingly, for the foregoing reasons, we reverse the trial court’s
order affirming the Board’s decision.12




                                             __________________________________
                                             CHRISTINE FIZZANO CANNON, Judge




       12
          In the “Conclusion” section of their brief, Objectors ask this Court for an award of all
costs on appeal in their favor and against the City. Objectors’ Brief at 63. Objectors’ request is
denied without prejudice to Objectors to renew their request through the proper procedures.
                                               14
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Oakcliffe Community Organization,      :
Oakland Planning and Development       :
Corporation, Joan Dickerson,           :
David Panasiuk, Millie Sass and        :
Elena Zaitsoff,                        :
                  Appellants           :
                                       :
             v.                        :
                                       :
Zoning Board of Adjustment             :
of the City of Pittsburgh and the      :   No. 813 C.D. 2017
City of Pittsburgh                     :


                                    ORDER


             AND NOW, this 13th day of March, 2017, the order of the Court of
Common Pleas of Allegheny County, dated May 9, 2017, is REVERSED.




                                     __________________________________
                                     CHRISTINE FIZZANO CANNON, Judge